Citation Nr: 1611158	
Decision Date: 03/18/16    Archive Date: 03/23/16

DOCKET NO.  13-29 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

R. R. Watkins, Associate Counsel



INTRODUCTION

This appeal arises from a January 2013 determination of the VA Regional Office (RO) in Manila, the Republic of the Philippines, wherein the RO determined that the Appellant did not have any legal entitlement to VA death benefits on the basis that her claimed deceased spouse had no recognized military service under VA law.  

In January 2014, the Appellant testified before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing is of record.  

In April 2014, the Board issued a decision denying the Appellant's claim for VA death benefits on the basis of ineligibility.  The Appellant appealed this decision to the Court of Appeals for Veterans Claims (Court) and in January 2015, the Court issued an Order vacating the Board's April 2014 decision and remanding the matter for action consistent with the terms of the motion.  

In April 2015, the Board remanded the appeal for the United States Department of the Army to verify whether the Appellant's deceased spouse had qualifying service in the Armed Forces of the United States.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Appellant's spouse did not have active military, naval, or air service, and is not an individual or a member of a group considered to have performed active military, naval, or air service.  The Appellant's spouse had no recognized service.
CONCLUSION OF LAW

The Appellant's spouse does not have status as a veteran for purposes of the Appellant's claim for entitlement to Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits, to include aid and attendance and/or housebound benefits, and she therefore does not meet the basic eligibility requirements for VA benefits.  38 U.S.C.A. §§ 101, 107 (West 2014); 38 C.F.R. 
§§ 3.1, 3.6, 3.7, 3.40, 3.41, 3.203 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In some cases, however, the VCAA need not be considered because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  This is such a case.  To the extent that there is a duty to attempt to verify claimed service, such duty has been met.

As discussed below, resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations pertaining to veteran status.  The VCAA is therefore inapplicable beyond the attempt at verification of service.  

Eligibility for VA benefits is governed by statutory and regulatory law which defines an individual's legal status as a veteran of active military, naval, or air service.  38 U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  The term 'veteran' is defined as a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  A 'service-connected' disability is a disability that was incurred or aggravated in the line of duty during active military, naval, or air service. 38 U.S.C.A. § 101(16); 38 C.F.R. § 3.1(k).  'Active military, naval, and air service' includes active duty.  'Active duty' is defined as full-time duty in the Armed Forces. 38 C.F.R. § 3.6(a)-(b).

'Armed Forces' consists of the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including their Reserve components.  38 C.F.R. § 3.1. Additionally, service in the Philippine Scouts and in the organized military forces of the Government of the Commonwealth of the Philippines, including recognized Guerrilla service, is recognized service for certain VA purposes, as authorized by 38 U.S.C.A. § 107; 38 C.F.R. §§ 3.40, 3.41.

For a Regular Philippine Scout or a member of one of the regular components of the Philippine Commonwealth Army while serving with the Armed Forces of the United States, the period of active service will be from the date certified by the Armed Forces as the date of enlistment or date of report for active duty, whichever is later, to date of release from active duty, discharge, death, or in the case of a member of the Philippine Commonwealth Army, June 30, 1946, whichever was earlier.  38 C.F.R. § 3.41.

A surviving spouse is entitled to DIC, death pension, or accrued benefits only if the deceased spouse was a veteran.  38 U.S.C.A. §§ 1318, 5121, 1541.  For the purpose of establishing entitlement to pension, compensation, DIC, or burial benefits, VA may accept evidence of service submitted by a claimant, such as a DD 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate service department if the evidence meets the following conditions:  (1) the evidence is a document issued by the service department, (2) the document contains needed information as to length, time, and character of service; and (3) in the opinion of the VA the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the evidence submitted does not meet the requirements of this section, VA shall request verification of service from a service department.  38 C.F.R. § 3.203.  With regard to Philippine service, certifications by the service department will be accepted as establishing periods of recognized service as a Philippine Scout, a member of the Philippine Commonwealth Army serving with the Armed Forces of the United States, or as a guerrilla.  38 C.F.R. §§ 3.8, 3.9.  The United States Court of Appeals for Veterans Claims has repeatedly held that findings by a United States service department verifying or denying a person's service are binding and conclusive upon the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella v. Gober, 11 Vet.App. 340, 341 (1997); Cahall v. Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet.App. 530, 532 (1992).

In a January 2013 letter, the Appellant argued that her husband served as a member of Walter Cushing Guerillas and was attached to the 121st Infantry Regiment as a Philippine Scout.  It was argued that this service had been "officially recognized" and he was entitled to status as a veteran. 

In an April 2003 letter, the National Personnel Records Center stated that "Walter Cushing's guerrilla organization is not officially recognized by the Department of the Army.  Individuals who claim service with this organization are denied creditable service." 
The Appellant again argued that her husband had valid service in the October 2013 substantive appeal and during the January 2014 hearing.  While the Appellant submitted her husband's discharge orders from the 1st Infantry Division of the Philippine Army, this record indicates that the decedent was honorably discharged in November 1959, long after the June 30, 1946, date specified in 38 U.S.C.A. § 107; 38 C.F.R. § 3.41.  There is no evidence that he had service in the Philippine Army prior to June 30, 1946.

During the January 2014 hearing, the Appellant presented an identification card that contained her picture and stated that she was recognized by the Philippine Veterans Affairs Office as the spouse of a post-World War II veteran.  Upon review, this identification card is evidence against the claim as it notes that her spouse became a member of the Philippine Army after World War II.

The basis of the January 2015 Court Order vacating and remanding the April 2014 Board decision was to seek verification of the Appellant's claimed deceased spouse's qualifying service with the Department of the Army.  

In November 2015, the United States Department of the Army wrote that it was unable to change its previous negative service determination for the Appellant's husband.  After reviewing all of the information provided, it was unable to identify a claim folder.  The VA Form 21-3101 showed Walter Cushing's Guerillas as the unit of assignment.  However, Walter Cushing's guerrilla organization is not officially recognized by the Department of the Army.

It is not alleged that the decedent had any other service.  Accordingly, the Board finds the Appellant's deceased spouse did not have the requisite service and was not a veteran so as to establish her basic eligibility for VA (death) benefits based on his service. Since the law is dispositive in this matter, the claim must be denied because of the absence of legal merit or entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).
ORDER

Basic eligibility for VA benefits is not established.  The benefit sought on appeal is denied



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


